The opinion of the court was delivered by
Niciiolls, C. J.
Relator sets out in his application to this court for writs of prohibition and certiorari, that he was indicted and convicted in the Parish of Red River for having violated Section No. 910 of the Revised Statutes; that he applied for a new trial and filed a motion in arrest of judgment, relief as to both of which was refused; that he had *539been sentenced to pay a fine of one hundred and fifty dollars and in default of payment to an imprisonment of sixty days. That his case is unappealable.
lie avers that he was convicted, notwithstanding there was no evidence on which to found the verdict of guilty. lie recites what he claims to have been the testimony adduced on his trial, and urges that the jury and court in holding him guilty of violating the statute for and on account of the acts done by him, as shown by that evidence, misconstrued the law and misapplied the facts.
Tie sets out in his petition what he avers to be a copy of the indictment. lie avers that a great wrong has been done him and that he Is entitled to a writ of prohibition and certiorari to be issued under the supervisory powers of the Supreme Court, that it might pass upon the evidence adduced at the trial, to the end that it might examine if the district judge had not gone beyond the evidence in applying the law and erroneously construing the law. Iiis prayer is that the district judge, the district attorney, and the district clerk, be commanded to take no further action in the ease, and that the record of the case, with a statement of facts, be sent up so that the Supreme Court may x>ass on the regularity, legality and validity of the judgment of conviction; that upon a trial of the issue the court declare that relator was not guilty, for the reason that there-was no sale made by him in the Parish of Red River, and that his conviction of the offence charged against him be declared illegal and void and that he be dismissed from further custody of the court, and that on final trial the writ of certiorari be sustained.
Relator urges no complaint against the legality of any of the proceedings in the ease; he does not pretend that the court did not have jurisdiction of the premises; he does not set forth any act of omission or of commission by the court striking the verdict or the judgment of court with nullity; he makes no showing whatever as to the insufficiency of the indictment in law. What he seeks is to have this court “review” the case merely as to the correctness of the ruling of the District Court, and the conclusions that the court, upon the admissibility and sufficiency of the evidence, adduced. We cannot do this.
Our power of “review” is derived from Article 101 of the Constitution and is limited to judgments rendered on appeal by the Court of Appeals, and not to judgments rendered by District Courts in the exercise of their original jurisdiction. We do not understand relator to predicate his application upon that article of the Constitution, but upon *540the supervisory powers vested ill this court by Article 85. Our authority, under the latter article is a “supervisory” not a “revising” power; misapplication of law to any given state of facts is not excess of jurisdiction, but error. (45 Pac. Rep. 104).
Wo had occasion in State ex rel. Satcho vs. Judge, 49 Ann. 231, and State ex rel. Kockritz vs. Justice of the Peace, 49 Ann. 1221, to discuss the powers of this court under our supervisory jurisdiction in respect to criminal proceedings. To the opinions in those cases -we refer. The application made herein is refused.